


EMPLOYMENT AGREEMENT







THIS EMPLOYMENT AGREEMENT is entered into this 1st day of January, 2012, between
Nano Mask, Inc., a Nevada corporation (the "Company"), and ___________
("_________”). As of the signature date, this agreement supersedes and replaces
the prior employment agreement between the Company and _________.




WITNESSETH:




            WHEREAS, the Company is engaged in the business of producing masks
and filters that are designed to reduce the possibility of transmission of
contagious diseases; and




WHEREAS, the Company has the intention to sell its products throughout the
world; and




           WHEREAS, the Company wishes to enter into an Employment Agreement to
employ ________________ as ___________ charged with such responsibilities and
duties as outlined below in connection with the Company’s business; and




WHEREAS, in the course of ________________’s employment, ________________ will
have access to and acquire knowledge of valuable trade secrets, confidential
information and other proprietary information belonging and relating to the
Company and its business, and which the Company has a legitimate interest in
protecting; and




WHEREAS, the Company and ________________ are willing to accept such employment
and render such services, all upon and subject to the terms and conditions
contained in this Employment Agreement (the “Agreement”);




NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and
________________ agree as follows:




               1.         Employment.   The Company hereby employs
________________ and ________________ hereby accepts employment upon the terms
and condition hereinafter set forth.




2.

Term & Termination.




a.

Term.  The Company hereby employs ________________, and ________________ hereby
accepts employment with the Company, for a period commencing on January 1, 2012
and ending on December 31, 2012  (the "Term"), subject to renewal for a like
term by the mutual agreement of the Company and ________________.




b.

Termination without Cause.  The Company may terminate ________________’s
employment without Cause.  Such termination will become effective upon the date
specified in such notice, provided that such date is at least 60 days from the
date specified in such notice.  Upon such termination without cause:

for the lesser of the remainder of the term of this Agreement or for a period of
2 months following such termination, the Company will continue to pay
________________ annual salary pursuant to Section 3(a).




c.

Termination for Cause.  The Company may terminate ________________ pursuant to
the terms of this Agreement at any time for cause by giving written notice of
termination.  Such termination shall become effective upon the giving of such
notice, except that termination based upon cause shall not become effective
unless Employee shall fail to correct such breach within 30 days of receipt of
written notice hereof. Upon such termination ________________ shall have no
right to compensation, commission, bonus, benefits or reimbursement pursuant to
this contract, for any period subsequent to the termination. For purposes of
this section, “cause” shall mean; (1) ________________ is convicted of a felony;
(2) ________________, in carrying out his duties hereunder, has been found in a
civil action by the Company, to have committed willful gross negligence or
willful gross misconduct resulting, in either case, in material harm to the
Company; (3) ________________ misappropriates Company funds or otherwise
defrauds the Company; (4) ________________ materially breaches any provision of
this Agreement; (5) ________________ materially fails to perform his/her duties
under section four (4) resulting in harm to the Company.     




d.

Death or Disability.  Upon the death or disability of ________________,
________________ shall be entitled to and the Company will pay the equivalent of
two months of compensation from the date of death or from the date of
disability.  For purposes of this Section, “disability” shall mean that for a
period of two (2) months in any 12-month period ________________ is incapable of
substantially fulfilling his duties because of physical, mental or emotional
incapacity from injury, sickness or disease.  Should ________________ be
rendered disabled, the Company will continue to maintain for the benefit of
________________, ________________’s benefit programs referred to in Section
3(b) that were in effect on the date of the disability through the remainder of
the term of this Agreement.




e.

Special Termination.  In the event that (i) ________________, with or without a
change in title or formal corporate action, shall no longer exercise all of his
duties and responsibilities and shall no longer possess substantially all the
authority set forth in Section 2; or (ii) the Company materially breaches this
Agreement or the performance of its duties and obligations hereunder;
________________, by written notice to the Company, may elect to deem
________________’s employment hereunder to have been terminated by the Company
without cause under Section 2(b)  hereof, in which event ________________ shall
be entitled to the Compensation payable pursuant to  Section 3(a).




f.

Voluntary Termination. ________________, on 30 days prior written notice to the
Company, may terminate his/her employment voluntarily.  Upon such termination,
the Company will pay ________________’s compensation through the date of such
termination.  After such date, ________________ shall no longer be entitled to
receive compensation or benefits.   

 

g.

Continuing Effect.  Notwithstanding any termination of this Agreement at the end
of the Term or otherwise, the provisions of Sections 7,8,9,10,11 and 12 shall
remain in full force and effect and the provisions of these Sections shall be
binding upon the legal representatives, successors and assigns of
________________.




3.

Compensation.




a.

The Company will pay ________________ an annual base salary of $________ in 4
quarterly installments.  Such salary will be reviewed at least annually by the
board of directors with performance reviews every six months. Additional bonus
compensation may be awarded from time to time, at the Company’s sole discretion,
in the form of Company stock.

b.

During the term of his employment, ________________ shall be entitled to
participate in employee benefits plans or programs of the Company, if any, to
the extent ________________ is eligible to participate hereunder.

c.

The Company will reimburse or advance funds to ________________ for all
reasonable travel, entertainment and miscellaneous expenses incurred in
connection with the performance of duties under this Agreement, provided that
________________ properly account for such expenses to the Company in accordance
with the Company’s practices.

d.

The position includes two weeks of paid vacation per annum, to be scheduled by
mutual agreement.




4.

Duties.




.

General Duties.

________________ shall be employed as _________ with duties and responsibilities
that are customary for such position, subject to the direction of the board.
 ________________ will use the standard of care befitting of such an employee in
performing duties and in discharging responsibilities pursuant to this
Agreement, which duties and responsibilities shall be discharged competently,
carefully, and faithfully.

b.

Extent of Services.    ________________ will devote all of time, attention and
energies necessary during normal business hours (exclusive of periods of
sickness and disability and of such normal holiday and vacation periods as have
been established by the Company) to the affairs of the Company.
 ________________ will not enter the employ of, or serve as a consultant to, or
in any way perform any services with or without compensation to any persons,
business or organization without the prior consent of the board of directors of
the Company; provided, that ________________ shall be permitted to devote a
limited amount of his time, without compensation, to charitable or similar
organizations.

  

5.

Place of Performance.  ________________ hereby acknowledges that the Company’s
existing and potential clients are located throughout the world and that the
Company is actively engaged in marketing and selling its products and services
to such clients throughout the world.  ________________ further acknowledges
that the Company’s executive office is located in Reno, Nevada.
 ________________ will be working primarily in New York but may be required to
visit Reno, Nevada or any of the Company’s other facilities as needed.




6.

Non-Disclosure of Information.  ________________ recognizes and acknowledges
that the Company’s trade secrets and proprietary information and processes,
(“Confidential Business and Technical Information”) as they may exist from time
to time, are valuable, special and unique assets of the Company’s business,
access to and knowledge of which are essential to the performance of
________________’s duties hereunder.




________________ will not, during or after the term of his employment by the
Company, in whole or in part, disclose such Confidential Business and Technical
Information to any person, firm, corporation, association or entity for any
reason or purpose whatsoever, nor shall ________________ make use of any such
Confidential Business and Technical Information for his own purposes or for the
benefit of any person, firm, corporation or entity except the Company under any
circumstances during or after the term of his employment, provided that after
the term of his employment these restrictions shall not apply to such secrets,
information and processes which are then in the public domain provided that
________________ was not responsible, directly or indirectly, for such secrets,
information or processes entering the public domain without the Company’s
consent.




In the event an action is instituted and prior knowledge is an issue, it shall
be the obligation of ________________ to prove by clear and convincing evidence
that the Confidential Business and Technical Information disclosed was in the
public domain, was already known by the Recipient, or was developed
independently by the Recipient.  ________________ agrees to hold as the
Company’s property, all memoranda, books, papers, letters, formulas and other
data, and all copies thereof and there from, in any way relating to the
Company’s business and affairs, whether made by him or otherwise coming into his
possession, and upon termination of his employment, or on demand of the Company,
at any time, to deliver the same to the Company.




7.

Non-competition Agreement.




.

________________ acknowledges and agrees that based on having access to and
acquiring knowledge of highly sensitive and valuable trade secrets, and
confidential or proprietary information belonging or relating to the Company,
________________ would be in a position to cause serious and irreparable harm to
the Company in the event that, following the termination of his employment
hereunder, ________________ were to compete with or be involved in an enterprise
which competes with the Company or engages in the same business as the Company.




b.

Until termination of his employment and for a period of 24 months commencing on
the date of termination, ________________, directly or indirectly, in
association with or as a stockholder, director, officer, consultant, Employee,
partner, joint venture, member or otherwise of or through any person, firm,
corporation, partnership, association or entity, covenants that ________________
will not compete with the Company or any of its affiliates in the design,
manufacture, construction, offer, sale or marketing of products or services that
are competitive with the products or services offered by the Company, within the
United States or anywhere in the world.  ________________ covenants and agrees
that during his employment and for a period of 24 months immediately following
the termination of such employment, ________________ will not, either
individually or in partnership or jointly or in conjunction with any person,
firm, business, corporation, partnership joint venture, entity, syndicate or
association, as an Employee, principal, agent, officer director consultant,
advisor, distributor, dealer, contractor, trustee, lender, shareholder or in any
manner or capacity whatsoever, directly or indirectly, be employed by, render
services to, carry on or be engaged in, or be concerned with or be interested in
or advise, lend money to, guarantee the debts or obligations of, or in any
manner participate in the management, operation or control of any business which
is directly competitive with the business of the Company, engages in the same
business as the Company or performs research and development in the same field
with any entity located anywhere in the world.




8.

Nondisclosure of Confidential Information.

  ________________ acknowledges that during his employment he will learn and
will have access to confidential information regarding the Company and its
affiliates, including without limitation (i) confidential or secret plans,
programs, documents, agreements or material relating to the business, services
or activities of the Company and its affiliates and (ii) trade secrets, market
reports, customer investiga­tions, customer lists and or similar information
that is proprietary information of the Company or its affiliates (collectively
referred to as “confidential information”).  ________________ acknowledges that
such confidential information as is acquired and used by the Company or its
affiliates is a special, valuable and unique asset. All records, files,
materials and confidential information obtained by ________________ in the
course of his employment with the Company are confidential and proprietary and
shall remain the exclusive property of the Company or its affiliates, as the
case may be.  ________________ will not, except in connection with and as
required by his performance of his duties under this Agreement, for any reason
use for his own benefit or the benefit of any person or entity with which he may
be associated or disclose any such confidential information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
without the prior written consent of the board of directors of the Company,
unless such confidential information previously shall have become public
knowledge through no action by or omission of ________________.




9.

Non-Solicitation of Employees. ________________ covenants and agrees that while
he is employed by the Company and for a period of twenty-four (24) months
immediately following the termination of such employment, he will not, directly
or indirectly, in any manner whatsoever, on his own behalf, or on behalf of any
person, firm, business, corporation, partnership, joint venture, entity,
syndicate or association solicit, induce or cause, or attempt to induce or cause
any person who was any Employee or consultant or in relationship with, or to
cease  providing services to the Company.




10.

Reasonableness of Confidentiality, Non-Competition and Non-Solicitation
Obligation and Covenants.  ________________ hereby acknowledges and confirms
that the obligations and covenants set out in the above paragraphs are
reasonable and necessary to protect the legitimate interests of the Company.
 Without limiting the generality of the foregoing, ________________ hereby
acknowledges and confirms that given, among other things, the nature and
international scope of the Company’s operations and of the employment duties to
be performed by ________________ hereunder, the geographic scope and duration of
the restrictions set forth above are reasonable and necessary to protect the
legitimate interests of the Company.  ________________ further acknowledges and
agrees that these obligations and covenants will not preclude him from becoming
gainfully employed following the termination of his employment in his
profession.




11.

Inventions.




a.

________________ hereby sells, transfers and assigns to the Company or to any
person, or entity designated by the Company, all of the entire right, title and
interest of ________________ in and to all inventions, ideas, disclosures and
improvements, whether patented or unpatented, and copyrightable material, made
or conceived by ________________, solely or jointly, or in whole part, during
the term hereof which (i) relate to methods, apparatus, designs, products,
processes or devices sold, leased, used or under construction or development by
the Company or any subsidiary, or (ii) otherwise relate to or pertain to the
business, functions or operations of the Company or any subsidiary, or (iii)
arise wholly or partly from the efforts of ________________ during the term
hereof.  ________________ shall communicate promptly and disclose to the
Company, in such form as the Company requests, all information, details and data
pertaining to the aforementioned inventions, ideas, disclosures and
improvements; and, whether during the term hereof or thereafter,
________________ shall execute and deliver to the Company such formal transfers
and assignments and such other papers and documents as may be required of
________________ at the Company’s expense to permit the Company or any person or
entity designated by the Company to file and prosecute the patent applications
and, as to copyrightable material, to obtain copyright thereon.  Any invention
by ________________ within one (1) year following the termination of the
Agreement shall be deemed to fall within the provisions of the paragraph unless
proven by ________________ to have been first conceived and made following such
termination.  

b.

No Payment.

________________ acknowledges and agrees that no separate  

or additional payment will be required to be made to him in consideration of his
undertakings in this Section.




12.

Equitable Relief.




.

The Company and ________________ recognize that the services to be rendered
under this Agreement by ________________ are special, unique and of
extraordinary character, and that in the event of the breach by ________________
of the terms and conditions of this Agreement or if ________________, without
the prior consent of the President or Board of Directors of the Company, shall
leave his employment for any reason and take any action in violation of Section
6, Section 7, Section 8, or Section 9, the Company will be entitled to institute
and prosecute proceedings in any court of competent jurisdiction referred to in
Section 12(b) below, to enjoin ________________ from breaching the provisions of
Section 6 or Section 7, or Section 8.  In such action, the Company will not be
required to plead or prove irreparable harm or lack of an adequate remedy at
law.  Nothing contained in this Section 12 shall be construed to prevent the
Company from seeking such other remedy in arbitration in case of any breach of
this Agreement by ________________, as the Company may elect.




.

Any proceeding or action must be commenced in state court in Nevada, the
Company’s state of domicile.  ________________ and the Company irrevocably and
unconditionally submit to the jurisdiction of such court and agree to take any
and all future action necessary to submit to the jurisdiction of such courts.
 ________________ and the Company irrevocably waive any objection that they now
have or hereafter or hereafter may have to the laying of venue of any suit,
action or proceeding brought in any such court and further irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.  Final judgment against ________________
or the Company in any such suit shall be conclus­ive and may be enforced in
other jurisdictions by suit on the judgment, a certified or true copy or which
shall be conclusive evidence of the fact and the amount of any liability of
________________ or the Company therein described, or by appropriate proceedings
under any applicable treaty or otherwise.




13.

Assignment.   The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the assets and business of the Company, and subject to the
provisions of paragraph 2.  ________________’s obligations hereunder may not be
assigned or alienated and any attempt to do so by ________________ will be void.




14.

Severability.




.

________________ expressly agrees that the character, duration and geographical
scope of the provisions set forth in this Agreement are reasonable in light of
the circumstances, as they exist on the date hereof.  Should a decision,
however, be made at a later date by a court of competent jurisdiction that the
character, duration or geographical scope of such provisions is unreasonable,
then it is the intention and the agreement of ________________ and the Company
that this Agreement shall be construed by the court in such a manner as to
impose only those restrictions on ________________’s conduct that are reasonable
in the light of the circumstances and as are necessary to assure to the Company
the benefits of this Agreement.  If, in any judicial proceed­ing, a court shall
refuse to enforce all of the separate covenants deemed included herein because
taken together they are more extensive than necessary to assure to the Company
the intended benefits of this Agreement, it is expressly understood and agreed
by the parties hereto that the provisions of this Agreement that, if eliminated,
would permit the remaining separate provisions to be enforced in such proceeding
shall be deemed eliminated, for the purposes of such proceeding, from this
Agreement.




.

If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other.  The remaining provisions of this Agreement shall be valid and
binding and of like effect as though such provision was not included.




15.

Notices and Addresses.

All notices, offers, acceptance and any other acts under this Agreement (except
payment) shall be in writing, and shall be sufficiently given if delivered to
the addressees in person, by Federal Express or similar receipted delivery, by
facsimile delivery or, if mailed, postage prepaid, by certified mail, return
receipt requested, as follows:




To the Company:

Nano Mask Inc.

50 West Liberty Street

Suite 880

Reno, NY 89501







To ________________:










or to such other address as either of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender's
facsimile machine shall be conclusive evidence of successful facsimile delivery.
 Time shall be counted to, or from, as the case may be, the delivery in person
or by mailing.




16.

Counterpart.     This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  The execution of this Agreement may be
by actual or facsimile signature.  




17.

Arbitration.

Except for any controversy or claim seeking equitable relief as provided in
Section 12 of this Agreement, any controversy or claim arising out of or
relating to this Agreement, or to the interpretation, breach or enforcement
thereof or any other dispute between the parties, shall be submitted to one
arbitrator and settled by arbitration in Nevada in accordance with the rules,
then obtaining, of the American Arbitration Association.  Any reward made by
such arbitrator shall be final, binding and conclusive on all parties hereto for
all purposes, and judgment may be entered thereon in any court having
jurisdiction thereof.




18.

Attorneys Fees.

In the event that there is any controversy or claim arising out of or relating
to this Agreement, or to the interpretation, breach or enforcement thereof, and
any action or proceeding is commenced to enforce the provisions of this
Agreement, the prevailing party shall be entitled to reasonable attorney’s fees,
costs and expenses.




19.

Governing Law.

This Agreement and any dispute, disagreement, or issue of construction or
interpretation arising hereunder whether relating to its execution, its
validity, and the obligations provided therein or performance shall be governed
or interpreted according to the internal laws of the State of Nevada without
regard to choice of law considerations.




20.

Entire Agreement.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
her with respect to the subject matter hereof.  Neither this Agreement nor any
provision hereof may be changed, waived, discharged or terminated orally, except
by a statement in writing signed by the party or parties against whom
enforcement or the change, waiver discharge or termination is sought.




21.

Additional Documents.  The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.




22.

Section and Paragraph Headings.  The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.




23.

Waiver of Breach.  A waiver by the Company or ________________ of a breach of
any provision of the Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by the other party.




IN WITNESS WHEREOF, the Company and ________________ have executed this
Agreement as this 1st day of January, 2012.







Nano Mask, Inc.




____________________________

Authorized Officer







___________________________

 







 






